             Case 2:20-mj-00385-MLP Document 13 Filed 07/08/20 Page 1 of 1



 1
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 6
                                    AT SEATTLE
 7
      UNITED STATES OF AMERICA,                         NO. MJ20-385
 8
                            Plaintiff,
 9                                                      [PROPOSED]
                       v.                               ORDER GRANTING MOTION TO
10
                                                        EXTEND TIME TO SEEK AN
      ERIC SHIBLEY,
11                                                      INDICTMENT
                            Defendant.
12
13         This Court having considered the Agreed Motion of the parties, the Speedy
14 Indictment Waiver filed by Defendant, and General Orders 01-20, 02-20, 03-20, and 08-
15 20 suspending the grand jury proceedings as one measure to reduce the spread and health
16 risks from COVID-19, hereby
17         FINDS that pursuant to 18 U.S.C. § 3161(h)(7), that the interests of justice require
18 an extension of the time period set forth in 18 U.S.C. § 3161(b) for the return of an
19 indictment in this case. Therefore,
20         IT IS ORDERED that the deadline to indict Defendant Eric Shibley in this matter
21 is hereby extended to October 16, 2020.
22        DATED this          day of July, 2020.
23
24                                                   BRIAN TSUCHIDA
                                                     Chief United States Magistrate Judge
25
26 Presented by:
   /s/ Brian D. Werner
27 BRIAN D. WERNER
28 Assistant United States Attorney
     ORDER EXTENDING TIME TO SEEK AN INDICTMENT- 1                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Eric Shibley, MJ20-385
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
